AO 440 (Rev. 12/09) Summons in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                                            for the
                                                                          NorthernDistrict
                                                                       __________ Districtof
                                                                                           of__________
                                                                                              California

                            Scott Johnson
                                                                                                )
                                                                                                )
                                   Plaintiff
                                                                                                )
                                        v.                                                      )       Civil Action No.
                   Arton Investment, Inc., a California Corporation;
                                   Robert Walker;
                                                                                                )
                          Jacqueline Walker; and Does 1-10
                                                                                                )
                                 Defendant
                                                                                                )


                                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)                   Arton Investment, Inc., a California Corporation
                                                     c/o Fen Arton
                                                     570 El Camino Real, #220 Redwood City CA 94063

                                                     Robert Walker
                                                     c/o RELAX THE BACK
                                                     1198 El Camino Real Menlo Park, CA 94025

                                                     Jacqueline Walker
                                                     c/o RELAX THE BACK
                                                     1198 El Camino Real Menlo Park, CA 94025



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (nott counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Amanda Seabock, Esq., SBN 289900
                                                     8033 Linda Vista Road, Suite 200
                                                     San Diego, CA 92111
                                                     Phone: (858) 375-7385; (888) 422-5191 fax



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                           CLERK OF COURT


Date:
                                                                                                                     Signature of Clerk or Deputy Clerk
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
